In this case the information, filed in the county court on August 10, 1925, charged that, on or about the 6th day of June, 1925, Charley Green did sell one pint of whisky to Bud Ward for $1.50. On the trial by jury he was convicted, and punishment fixed at a fine of $50 and 30 days in jail. From the judgment rendered on the verdict, he appeals.
The state relied for this conviction upon the testimony of Buddy Ward to the effect that he purchased a pint of whisky from the defendant, paying him therefor $1.50. The defendant, as a witness in his own behalf, denied that he sold Ward the whisky. One witness testified that the general reputation of the complaining witness was bad.
Frank Carter, former sheriff of the county, testified that his reputation for truth and veracity was bad; and Berry Morgan, another witness, testified that the reputation of the prosecuting witness for truth and veracity was bad.
The credibility of the state's witness was a question for the jury, and, where he testified to the sale, it cannot be said that there was no substantial evidence to support the verdict.
Finding no prejudicial error in the record, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 145